              Case 2:20-cv-00450-JLR Document 8 Filed 05/12/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         IN RE SUBPOENA OF                             CASE NO. C20-0450JLR
           AMAZON.COM
11                                                       ORDER

12

13

14
           Underlying case:                              CASE NO. C18-3091WHA (N.D.
15         JAMES PORATH,                                 CAL.)
                                  Plaintiff,
16
                  v.
17
           LOGITECH, INC.,
18                                Defendant.

19
                                    I.    INTRODUCTION
20
           This matter arises out of a proposed class action lawsuit that Plaintiff James Porath
21
     filed against Defendant Logitech, Inc. (“Logitech”) and that is presently pending in
22


     ORDER - 1
               Case 2:20-cv-00450-JLR Document 8 Filed 05/12/20 Page 2 of 6



 1   federal district court in the Northern District of California. Before the court is Plaintiff

 2   James Porath’s motion to compel non-party Amazon.com to produce documents in

 3   response to a subpoena issued in the Northern District of California lawsuit. (Mot. (Dkt.

 4   # 1).) The subpoena seeks “[d]ocuments sufficient to identify the Email Address of each

 5   Person who purchased at least one Z200 from [Amazon.com].” (See Howard Decl. (Dkt.

 6   # 3) ¶ 3, Ex. A at 2.) The subpoena defines a “Z200” as a “Logitech Z200 speaker set.”

 7   (Id. ¶ 3, Ex. A at 1.) The purpose of the subpoena is to provide information that will

 8   assist Mr. Porath’s counsel to provide notice to putative class members that the lawsuit

 9   will be dismissed unless a new class representative intervenes in the Northern District of

10   California lawsuit. (See id. ¶ 4; see also Mot., Ex. 2.) Mr. Porath seeks either (1) the

11   transfer of this proceeding to the federal district court in the Northern District of

12   California pursuant to Federal Rule of Civil Procedure 45(f); or (2) enforcement of the

13   subpoena against Amazon.com. (See id. at 3-4.) Amazon.com opposes Mr. Porath’s

14   motion and asks the court to deny both the transfer of this case and the enforcement of

15   the subpoena. (See Resp. (Dkt. # 2) at 3-6, 9-13.) Alternatively, Amazon.com argues,

16   the court should permit Amazon.com to comply with the subpoena by sending a direct

17   email notice to its own customers. (Id. at 6-9.) The court now considers Mr. Porath’s

18   motion.

19                           II.    BACKGROUND & ANALYSIS

20          In May 2018, Mr. Porath filed a putative class action lawsuit against Logitech in

21   federal district court in the Northern District of California. (See Mot., Ex. 1.) Mr. Porath

22   alleges that Logitech falsely advertised the number of “drivers” in a popular set of


     ORDER - 2
               Case 2:20-cv-00450-JLR Document 8 Filed 05/12/20 Page 3 of 6



 1   computer speakers. (See id.) In November 2019, the court denied Mr. Porath’s motion

 2   for class certification, concluding that the proposed class representative was inadequate.

 3   (See Mot. at 1; Resp. at 2.)

 4          After Mr. Porath’s counsel notified the federal district court in the Northern

 5   District of California that they would not be proposing a new class representative, the

 6   court ordered Mr. Porath’s counsel to “submit a proposed notice to absent class members

 7   of the demise of this class action, as well as a plan of distribution.” (See Mot., Ex. 2); see

 8   also Fed. R. Civ. P. 23(d). The federal district court in the Northern District of California

 9   also directed that the proposed notice “shall, among other options, give putative class

10   members sixty days to intervene as the putative class representative, with their own

11   counsel, before this case will be dismissed.” (See Mot., Ex. 2.) Because Logitech does

12   not possess contact information for members of the putative class, Mr. Porath’s counsel

13   proposed a notice plan centered on issuing subpoenas requesting documents to nine (9)

14   major retailers of the Logitech speakers, including Amazon.com. (See id. at 1.) The

15   federal district court in the Northern District of California approved Mr. Porath’s

16   counsel’s proposed notice and plan of distribution and ordered counsel to “promptly

17   notify the Court of any delay in response to the subpoenas.” (See id., Ex 4.)

18          Mr. Porath’s counsel issued subpoenas to nine (9) retailers in January 2020. (See

19   id., Exs. 5-6.) Seven of the nine retailers produced documents. (See id., Ex. 5 at 2.)

20   Amazon.com did not produce documents, but instead served objections in response to the

21   subpoena. (See id., Ex. 7.) Mr. Porath’s counsel filed this motion in the Western District

22   of Washington, where Amazon.com’s headquarters is located, asking the court to either


     ORDER - 3
               Case 2:20-cv-00450-JLR Document 8 Filed 05/12/20 Page 4 of 6



 1   enforce the subpoena or to transfer enforcement of the subpoena to the Northern District

 2   of California. (See generally Mot.) As noted above, Amazon.com opposes both requests,

 3   but also asks, alternatively, that the court permit Amazon.com to send its own direct

 4   email notice to its customers. (See generally Resp.)

 5          The court first considers whether it should transfer this motion to the federal

 6   district court in the North District of California. The court where compliance with a

 7   subpoena is sought has discretion to transfer related motions to the issuing court “if the

 8   court finds exceptional circumstances.” Fed. R. Civ. P. 45(f). As “the proponent of

 9   transfer,” Mr. Porath’s counsel “bears the burden of showing that such circumstances are

10   present.” Fed. R. Civ. P. 45 advisory committee’s note. “The prime concern should be

11   avoiding burdens on local nonparties subject to subpoenas . . . .” Id. However, transfer

12   may be “warranted in order to avoid disrupting the issuing court’s management of the

13   underlying litigation, as when that court has already ruled on issues presented by the

14   motion. . . .” Id.; see also Moon Mountain Farms, LLC v. Rural Cmty. Ins. Co., 301

15   F.R.D. 426, 429 (N.D. Cal. 2014) (“When the issuing court has already ruled on issues

16   presented by a subpoena-related motion, exceptional circumstances exist and the court of

17   compliance may transfer the motion to the issuing court.”). Whether “exceptional

18   circumstances” exist for a transfer turns on the particular facts of each case. Agincourt

19   Gaming, LLC v. Zynga, Inc., No. 2:14-CV-0708-RFB-NJK, 2014 WL 4079555, at *6 (D.

20   Nev. Aug. 15, 2014). Thus, on the one hand, the court considers the burden on the party

21   responding to the subpoena in the event of a transfer; on the other hand, the court

22   considers factors such as judicial economy, docket management, and the risk of


     ORDER - 4
               Case 2:20-cv-00450-JLR Document 8 Filed 05/12/20 Page 5 of 6



 1   inconsistent rulings. See, e.g ., Moon Mountain, 2014 WL 3378011, *3-4. “Transfer is

 2   appropriate only if such interests outweigh the interests of the nonparty served with the

 3   subpoena in obtaining local resolution of the motion.” Fed. R. Civ. P. 45 advisory

 4   committee’s note.

 5          Based on the foregoing precepts, the court concludes that it should transfer this

 6   motion to the Northern District of California. Here, the subpoena to Amazon.com was a

 7   part of a broader plan, directed and approved by the federal district court in the Northern

 8   District of California, to provide notice to absent class members of the demise of the class

 9   action, as well as a plan of distribution. (See Mot., Exs. 3-4.) As a part of their proposal

10   to the federal district court in the Northern District of California, Mr. Porath’s counsel

11   submitted an exemplar of the Amazon.com subpoena to that court. (See id., Ex. 3.)

12   Thus, the federal district court in the Northern District of California has already reviewed

13   the subpoena and provided its initial approval. (See id., Ex. 4.) Because the federal

14   district court has already ruled on issues related to the subpoena at issue “exceptional

15   circumstances” exist warranting transfer of this motion to the Northern District of

16   California.

17          Nevertheless, Amazon.com argues that it would be unfairly burdened by requiring

18   it to litigate this motion to compel in the Northern District of California

19   “[n]otwithstanding Amazon[.com]’s resources and [its counsel’s] presence in San

20   Francisco.” (See Resp. at 12.) The court is not convinced. In this case, the court

21   concludes that the interests of judicial economy, case management, and the risk of

22


     ORDER - 5
               Case 2:20-cv-00450-JLR Document 8 Filed 05/12/20 Page 6 of 6



 1   inconsistent rulings outweigh any burden Amazon.com suffers by litigating this issue in

 2   the Northern District of California.

 3          Because the court grants Mr. Porath’s counsel’s request to transfer this motion to

 4   the Northern District of California, it does not consider whether to compel Amazon.com

 5   to comply with the subpoena. Instead, the court reserves this issue for the federal district

 6   court in the Northern District of California.

 7                                    III.    CONCLUSION

 8          The court GRANTS in part and DECLINES TO RULE in part on Mr. Porath’s

 9   counsel’s motion (Dkt. # 1). The court GRANTS Mr. Porath’s counsel’s request to

10   transfer this motion to the federal district court in the Northern District of California

11   pursuant to Federal Rule of Civil Procedure 45(f). Accordingly, the court DECLINES

12   TO RULE on the remainder of Mr. Porath’s counsel’s motion. Finally, the court

13   DIRECTS the Clerk to transfer this matter to the federal district court in the Northern

14   District of California and to close this file.

15          Dated this 12th day of May, 2020.

16

17                                                      A
                                                        JAMES L. ROBART
18
                                                        United States District Judge
19

20

21

22


     ORDER - 6
